



Exhibit 10.1






EMPLOYMENT AGREEMENT FOR
William G. Fontenot
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and between Cleco
Corporate Holdings LLC, together with its affiliates, Cleco Group LLC, and Cleco
Power LLC (collectively, the “Company”) and William G. Fontenot (the
“Executive”) as of January 1, 2018 (the “Effective Date”).
WHEREAS, the Company desires to employ the Executive as its Chief Executive
Officer and the Executive desires to serve in such capacity on behalf of the
Company.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the Company and the Executive hereby agree as
follows:
1.
Employment.



(a)At-Will Employment. The Executive shall begin employment with the Company as
its Chief Executive Officer, on the Effective Date, and shall be employed on an
at-will basis, subject to the terms of this Agreement, until the termination of
the Executive’s employment and this Agreement by the Company or by the
Executive, as provided below. The period commencing on the Effective Date and
ending on the date on which the Executive’s employment and the term of the
Agreement terminate is referred to herein as the “Term.”


(b)Duties. During the Term, the Executive shall serve as the Chief Executive
Officer of the Company with duties, responsibilities and authority commensurate
therewith and shall report to the Company’s Board of Managers (the “Board”). The
Executive shall perform all duties and accept all responsibilities incident to
such position as may be reasonably assigned to the Executive by the Board. The
Executive represents to the Company that the Executive is not subject to or a
party to any employment agreement, non-competition covenant, or other agreement
that would be breached by, or prohibit the Executive from executing, this
Agreement and performing fully the Executive’s duties and responsibilities
hereunder.


(c)Best Efforts. During the Term, the Executive shall devote his/her best
efforts and full time and attention to promote the business and affairs of the
Company and its affiliated entities, and shall be engaged in other business
activities only to the extent that such activities do not materially interfere
or conflict with the Executive’s obligations to the Company hereunder,
including, without limitation, obligations pursuant to Section 14 below. The
foregoing shall not be construed as preventing the Executive from (1) serving on
civic, educational, philanthropic or charitable boards or committees, or, with
the prior written consent of the Board, in its sole discretion, on corporate
boards, and (2) managing personal investments, so long as such activities are
permitted under the Company’s code of conduct and employment policies and do not
violate the provisions of Section 14 below.


(d)Principal Place of Employment/Residence. The Executive understands and agrees
that his/her principal place of employment will be in the Company’s headquarters
located in the Pineville, Louisiana metropolitan area and that the Executive
will be required to travel for business in the course of performing his/her
duties for the Company. The Executive also





--------------------------------------------------------------------------------





understands and agrees that, during the Term, his/her principal place of
residence will be within 30 miles of the Company’s headquarters in Pineville,
Louisiana and he/she will be, and remain, a permanent resident of Louisiana
during the Term.


2.Compensation.


(a)Base Salary. During the Term, the Company shall pay the Executive a base
salary (“Base Salary”), at the annual rate of $575,000, which shall be paid in
installments in accordance with the Company’s normal payroll practices. The
Executive’s Base Salary shall be reviewed annually by the Board pursuant to the
normal performance review policies for senior level executives and may be
adjusted from time to time as the Board deems appropriate. The Leadership
Development and Compensation Committee of the Board may take any actions of the
Board pursuant to this Agreement.


(b)Annual Bonus. The Executive shall be eligible to receive an annual bonus (the
“Annual Bonus”) for each calendar year during the Term, commencing with the 2018
fiscal year. The target amount for the Executive’s annual bonus shall be 80% of
the Executive’s Base Salary for 2018 and may be adjusted by the Board in
subsequent calendar years as provided in the Company’s Short Term Incentive Plan
(“STIP”). The Annual Bonus shall be subject to the terms of the Company’s Short
Term Incentive Plan that is applicable to other executives of the Company,
including requirements as to continued employment, except as otherwise stated
herein. Nothing in this Agreement shall prevent the Company from amending or
terminating the STIP from time to time.


(c)Long-Term Incentive Opportunity. The Executive shall be eligible to receive
cash long-term incentive awards during the Term (“LTIP Awards”) under the
Company’s Long Term Incentive Plan (“LTIP”). Any LTIP Award will be paid in a
cash lump sum payment between January 1 and March 15 following the end of the
applicable performance period, and subject to the terms of the Company’s Long
Term Incentive Plan that is applicable to other executives of the Company,
including requirements as to continued employment, except as otherwise stated
herein. Nothing in this Agreement shall prevent the Company from amending or
terminating the LTIP from time to time. For fiscal year 2018, the Executive’s
target LTIP Award shall be $1,250,000.


3.Retirement and Welfare Benefits. During the Term, the Executive shall be
eligible to participate in the Company’s health, life insurance, long-term
disability, retirement and welfare benefit plans and programs available to
employees of the Company, pursuant to their respective terms and conditions,
except that no non-qualified retirement plan benefit shall be provided to the
Executive other than that due under the Company’s Supplemental Executive
Retirement Plan, as amended effective January 1, 2018 with respect to the
Executive. Nothing in this Agreement shall preclude the Company or any affiliate
of the Company from terminating or amending any employee benefit plan or program
from time to time after the Effective Date.


4.Vacation and Employee Policies. During the Term, the Executive shall be
entitled to vacation each year and holiday and sick leave at levels commensurate
with those provided to other senior executives of the Company, in accordance
with the Company’s vacation, holiday and other pay for time not worked policies.







--------------------------------------------------------------------------------





5.Business Expenses. The Company shall reimburse the Executive for all necessary
and reasonable travel (which does not include commuting) and other business
expenses incurred by the Executive in the performance of his duties hereunder in
accordance with such reasonable accounting procedures as the Company may adopt
generally from time to time for executives.


6.Termination of At-Will Employment. The Company may terminate the Executive’s
employment at any time without Cause. The Executive may initiate a termination
of employment by resigning for Constructive Termination or Good Reason, as
defined below. Upon termination by the Company without Cause or resignation by
the Executive for Constructive Termination or Good Reason, if the Executive
executes and does not revoke a written Release (as defined below), the Executive
shall be entitled to receive the benefits due under the Company’s Executive
Severance Plan (“the Severance Plan”), irrespective of whether the Executive's
Termination constitutes a "Qualifying Separation" as defined under Section 3.1
of the Severance Plan. The Company shall pay any other amounts earned, accrued
and owing but not yet paid under Section 2 above and any benefits accrued and
due under any applicable benefit plans and programs of the Company (“Accrued
Obligations”), regardless of whether the Executive executes or revokes the
Release.


7.Cause. The Company may terminate the Executive’s employment at any time for
Cause upon written notice to the Executive, in which event all payments under
this Agreement shall cease, except for any Accrued Obligations.


8.Voluntary Resignation without Constructive Termination or Good Reason. The
Executive may voluntarily terminate employment, without Constructive Termination
or Good Reason, for any reason upon 90 days’ prior written notice to the
Company. In such event, after the effective date of such termination, no
payments shall be due under this Agreement, except that the Executive shall be
entitled to any Accrued Obligations.


9.Disability. If the Executive incurs a Disability during the Term, the Company
may terminate the Executive’s employment on or after the date of Disability. If
the Executive’s employment terminates on account of Disability, the Executive
shall be entitled to receive any Accrued Obligations. For purposes of this
Agreement, the term “Disability” shall mean the Executive is eligible to receive
long-term disability benefits under the Company’s long-term disability plan.


10.Death. If the Executive dies during the Term, the Executive’s employment
shall terminate on the date of death and the Company shall pay to the
Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, any Accrued Obligations. Otherwise, the Company
shall have no further liability or obligation under this Agreement to the
Executive’s executors, legal representatives, administrators, heirs or assigns
or any other person


11.Resignation of Positions. Effective as of the date of any termination of
employment, the Executive will resign all Company-related positions, including
as an officer, board manager and director of the Company and its parents,
subsidiaries and affiliates.









--------------------------------------------------------------------------------





12.
Definitions. For purposes of this Agreement, the following terms shall have the
following meanings:



(a)“Affiliate” means any corporation or other form of entity of which the
Company, owns, from time to time, directly or indirectly, at least 10% of the
total combined voting power of all classes of stock or other equity interests


(b)“Cause” shall be as defined in Section 2.4 of the Cleco Corporate Holdings
LLC 2017 Long-Term Incentive Compensation Plan; provided, however, that for
purposes of the events set forth in subsections 2.4 (d) through (h) of that
definition, the Executive shall be given 30 days’ written notice and an
opportunity to cure during that 30-day period if, in the good faith judgment of
the Board, the event giving rise to “Cause” may be cured and the Company is not
expected to be adversely affected during such period.


(c) “Constructive Termination” and “Good Reason” shall mean shall be as defined
in the Severance Plan.


(d)“Release” shall mean a separation agreement and general release of any and
all claims against the Company and all related parties with respect to all
matters arising out of the Executive’s employment by the Company, and the
termination thereof (other than claims for any entitlements under the terms of
this Agreement or under any plans or programs of the Company under which the
Executive has accrued and is due a benefit). The Release will be in the form
attached hereto as Exhibit A, subject to such legally required and other
reasonable changes as the Company may require.


13.Section 409A.


(a)This Agreement is intended to comply with section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and its corresponding regulations,
or an exemption, and payments may only be made under this Agreement upon an
event and in a manner permitted by section 409A of the Code, to the extent
applicable. Severance benefits under the Agreement are intended to be exempt
from section 409A of the Code under the “short-term deferral” exception, to the
maximum extent applicable, and then under the “separation pay” exception, to the
maximum extent applicable. Notwithstanding anything in this Agreement to the
contrary, if required by section 409A of the Code, if the Executive is
considered a “specified employee” for purposes of section 409A of the Code and
if payment of any amounts under this Agreement is required to be delayed for a
period of six months after separation from service pursuant to section 409A of
the Code, payment of such amounts shall be delayed as required by section 409A
of the Code, and the accumulated amounts shall be paid in a lump sum payment
within ten days after the end of the six-month period. If the Executive dies
during the postponement period prior to the payment of benefits, the amounts
withheld on account of section 409A of the Code shall be paid to the personal
representative of the Executive’s estate within 60 days after the date of the
Executive’s death.


(b)All payments to be made upon a termination of employment under this Agreement
may only be made upon a “separation from service” under section 409A of the
Code.





--------------------------------------------------------------------------------





For purposes of section 409A of the Code, each payment hereunder shall be
treated as a separate payment and the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. In no event may the Executive, directly or indirectly, designate the
calendar year of a payment. Notwithstanding any provision of this Agreement to
the contrary, in no event shall the timing of the Executive’s execution of the
Release, directly or indirectly, result in the Executive designating the
calendar year of payment of any amounts of deferred compensation subject to
section 409A of the Code, and if a payment that is subject to execution of the
Release could be made in more than one taxable year, payment shall be made in
the later taxable year.


(c)All reimbursements and in-kind benefits provided under the Agreement shall be
made or provided in accordance with the requirements of section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement is
for expenses incurred during the period of time specified in this Agreement,
(ii) the amount of expenses eligible for reimbursement, or in kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in kind benefits to be provided, in any other calendar year,
(iii) the reimbursement of an eligible expense will be made no later than the
last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in kind benefits is not subject
to liquidation or exchange for another benefit.


14.Restrictive Covenants.


In exchange for the payments and benefits to be paid to the Executive under
Section 6:
(a)    Confidential Information. The Executive recognizes and acknowledges that
he/she has and will continue to possess confidential, proprietary, non-public
information concerning the Company and its Affiliates (for the purposes of this
Section 14 and Section 15, collectively, the “Company”), whether or not deemed a
“trade secret” under applicable law, which may include, without limitation: (a)
books and records relating to operations, finance, accounting, personnel and
management; (b) cost, price, rate and volume data, future price, rate and
trading plans, and test data; (c) product and plant design and development; (d)
records, computer software, customer lists, information obtained on competitors,
and sales tactics; (e) business plans, financial projections and supporting
assumptions and action plans; and (f) various other non-public trade or business
information, including strategic business opportunities, marketing, business
diversification and expansion plans, acquisitions, dispositions, methods and
processes, financial data and the like (collectively, the “Confidential
Information”). The Executive agrees that he/she will not, at any time, make any
independent use or disclosure of the Confidential Information, provided that
nothing contained herein shall prohibit the use and disclosure of Confidential
Information: (x) with the prior written consent of the Company; (y) to the
extent required by law or by legal process, provided that the Executive shall
furnish to the Company not less than five business days prior to such
disclosure, or such shorter period as may be necessitated by facts and
circumstances, written notice of such law or process, including a copy of all
relevant documents, and shall cooperate with the Company to object to such
disclosure or to place such disclosure under seal; or (z) if and to the extent
such information shall have become public information, other than on account of
the Executive’s breach of this covenant.
    





--------------------------------------------------------------------------------





(b)    Non-Solicitation of Employees. The Executive agrees that during the
Restricted Period (as defined below), he/she shall not, directly or indirectly,
whether for his/her own benefit or on behalf of another, or to the Company’s
detriment, hire or offer to hire, or cause any person to hire or offer to hire,
any officer, employee, manager, or director of the Company, or persuade, or
attempt to persuade, any such officer, employee, manager or director to
discontinue any relationship with the Company; provided that general
advertisements and/or contacts by third-party recruiters that are not initiated,
directly or indirectly, by the Executive shall not be deemed a breach hereof.
Parties and individuals who ceased employment with the Company within the
six-month period preceding the occurrence of a solicitation prohibited hereunder
shall be included.
(c)    Business Reputation. During the Term and until the end of the Restricted
Period, the Executive agrees that he/she shall refrain from performing any act,
engaging in any conduct or course of conduct or making or publishing an adverse,
untrue or misleading statement which has, or may reasonably have, the effect of
demeaning the name or business reputation of the Company or which adversely
affects, or may be reasonably expected to adversely affect, the best interests,
economic or otherwise, of the Company, except to the extent such statement or
conduct may be required by law or legal process.
(d)    Non-Solicitation of Customers. The Executive agrees that during the
Restricted Period, the Executive shall not, directly or indirectly, for the
Executive’s own benefit, on behalf of another, or to the detriment of the
Company, solicit for any business purpose, divert, or attempt to solicit for any
business purpose or attempt to divert, (1) any customer of the Company, or (2)
any potential customer of the Company, in either case in the Restricted Area, at
the time of the Executive’s termination.
(d)    Non-Competition. The Executive agrees that during the Restricted Period,
the Executive shall not carry on or engage in, whether directly or indirectly,
and whether as a director, officer, employee, partner, contractor, consultant,
agent or other advisor, a business that competes with the Company’s Business (as
defined below); provided that nothing contained herein shall prevent the
Executive from acquiring or holding less than 2% of the equity securities of a
publicly-traded company that is engaged in the Company’s Business. The foregoing
covenant shall apply only to activities carried on in or related to the
Restricted Area.
(e)    Reports to Government Entities. Nothing in this Agreement shall prohibit
or restrict the Executive from initiating communications directly with,
responding to any inquiries from, providing testimony before, providing
confidential information to, reporting possible violations of law or regulation
to, or from filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission, the Department of Labor, the National
Labor Relations Board, the Department of Justice, the Securities and Exchange
Commission, Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation. The Executive
does not need the prior authorization of the Company to engage in such
communications, respond to such inquiries, provide confidential information or
documents to the Regulators, or make any such reports or disclosures to the
Regulators. The Executive is not required to notify the Company that the
Executive has engaged in such communications with the





--------------------------------------------------------------------------------





Regulators. If the Executive is required by law to disclose Confidential
Information, other than to Regulators as described above, the Executive shall
give prompt written notice to the Company so as to permit the Company to protect
its interests in confidentiality to the extent possible. Federal law provides
criminal and civil immunity to federal and state claims for trade secret
misappropriation to individuals who disclose a trade secret to their attorney, a
court, or a government official in certain, confidential circumstances that are
set forth at 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law.
(f)    Inventions Assignment. The Executive agrees that all inventions,
innovations, improvements, developments, methods, designs, analyses, reports,
and all similar or related information which relates to the Company’s or its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by
Executive while employed by the Company (“Work Product”) belong to the Company.
The Executive will promptly disclose such Work Product to the Board and perform
all actions reasonably requested by the Board (whether during or after the Term)
to establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorneys and other instruments). If requested
by the Company, the Executive agrees to execute any inventions assignment and
confidentiality agreement that is required to be signed by Company employees
generally.
(g)    Return of Company Property. Upon termination of the Executive’s
employment with the Company for any reason, and at any earlier time the Company
requests, the Executive will deliver to the person designated by the Company all
originals and copies of all documents and property of the Company or an
Affiliate that is in the Executive’s possession, whether hard copy or soft copy,
under the Executive’s control or to which the Executive may have access, and
including all electronic and other physical property of the Company. The
Executive will not reproduce or appropriate for the Executive’s own use, or for
the use of others, any property, Proprietary Information or Work Product.
(h)    Definitions.
(1)    The term “Company’s Business” shall mean any activities related to the
generation, transmission and distribution of electricity, whether wholesale or
retail, and whether regulated or not, conducted within the State of Louisiana
and the State of Mississippi in the Restricted Area.


(2)    The term “Restricted Area” shall mean the following parishes in the State
of Louisiana, Parishes of Acadia, Allen, Avoyelles, Beauregard, Calcasieu,
Catahoula, DeSoto, Evangeline, Grant, Iberia, Jefferson Davis, Lafayette,
Natchitoches, Rapides, Red River, Sabine, St. Landry, St. Martin, St. Mary, St.
Tammany, Vernon, and Washington, the State of Mississippi, Counties of Coahoma,
Forrest, Hinds, Madison and Yazoo, the following counties in the state of
Arkansas: Counties of Craighead, Crittenden, Faulkner, Pulaski and Saline and
the following counties in the state of Texas: Counties of Jasper, Liberty, and
Nacogdoches, in all of which the Executive agrees that the Company carries on
the Company’s Business. The Executive and the Company agree that the Company
shall possess the authority to amend this definition, from time to time, to
eliminate Parishes or Counties in which the Company is no longer conducting the
Company’s Business and to add Parishes or Counties in which the Company is
currently conducting such business.
 
    





--------------------------------------------------------------------------------





(3)    The term “Restricted Period” shall mean the Term and for 24 months
following the end of the Term.


15.
Legal and Equitable Remedies.



(a)Because the Executive’s services are personal and unique and the Executive
has had and will continue to have access to and has become and will continue to
become acquainted with the proprietary information of the Company, and because
any breach by the Executive of any of the restrictive covenants contained in
Section 14 would result in irreparable injury and damage for which money damages
would not provide an adequate remedy, the Company shall have the right to
enforce Section 14 and any of its provisions by injunction, specific performance
or other equitable relief, without bond and without prejudice to any other
rights and remedies that the Company may have for a breach, or threatened
breach, of the restrictive covenants set forth in Section 14.


(b)The Executive irrevocably and unconditionally (1) agrees that any legal
proceeding arising out of this Agreement shall be brought solely in the United
States District Court for Louisiana, (2) consents to the exclusive jurisdiction
of such court in any such proceeding, and (3) waives any objection to the laying
of venue of any such proceeding in any such court. The Executive also
irrevocably and unconditionally consents to the service of any process,
pleadings, notices or other papers.


(c)Notwithstanding anything in this Agreement to the contrary, if the Executive
breaches any of the Executive’s obligations under Section 14, the Company shall
be obligated to provide only the compensation and accrued benefits required by
any Company benefit plans, policies or practices then applicable to the
Executive in accordance with the terms thereof, and all payments under Section 2
or Section 6 hereof, as applicable, shall cease. In such event, the Company may
require that the Executive repay all amounts theretofore paid to him pursuant to
Section 6 hereof, and in such case, the Executive shall promptly repay such
amounts on the terms determined by the Company.


(d)Executive agrees that each of the covenants set forth in Section 14 is
intended to constitute a separate restriction. Should any covenant be declared
invalid or unenforceable, such covenant shall be deemed severable from and shall
not affect the remainder thereof. Executive further agrees that the covenants
set forth in Section 14 are reasonable in both time and geographic scope. Should
a court of law or arbitrator, as the case may be, determine that any covenant
set forth herein is unenforceable, such covenant shall be deemed reformed to the
minimum extent necessary to permit its enforcement.


16.Survival. The respective rights and obligations of the parties under this
Agreement (including, but not limited to, Sections 14, 15 and 22) shall survive
any termination of the Executive’s employment or termination or expiration of
this Agreement to the extent necessary to the intended preservation of such
rights and obligations.


17.No Mitigation or Set Off. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the





--------------------------------------------------------------------------------





Executive under any of the provisions of this Agreement and such amounts shall
not be reduced, regardless of whether the Executive obtains other employment.
The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company may have against the
Executive or others.


18.Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):
If to the Company, to:
Cleco Corporate Holdings LLC
2030 Donahue Ferry Road
Pineville, Louisiana 71361
Attention: General Counsel


If to the Executive, to:
William G. Fontenot
3849 Rue Left Bank
Alexandria, Louisiana 71303
    
In the alternative, notice may be provided to such other names or addresses as
the Company or the Executive, as the case may be, shall designate by notice to
each other person entitled to receive notices in the manner specified in this
Section.
19.Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation. The
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement.


20.Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.


21.Assignment. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal





--------------------------------------------------------------------------------





representatives, successors and assigns of the parties hereto, except that the
duties and responsibilities of the Executive under this Agreement are of a
personal nature and shall not be assignable or delegable in whole or in part by
the Executive. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company, within 15
days of such succession, expressly to assume and agree to perform this Agreement
in the same manner and to the same extent as the Company would be required to
perform if no such succession had taken place, and the Executive acknowledges
that in such event the obligations of the Executive hereunder, including but not
limited to those under Section 14, will continue to apply in favor of the
successor.


22.Company Policies. This Agreement and the compensation payable hereunder shall
be subject to any applicable clawback or recoupment policies, and other
employment, ethics and personnel policies that may now be in effect or may be
implemented by the Board from time to time with respect to officers or employees
of the Company.


23.Indemnification. In the event the Executive is made, or threatened to be
made, a party to any legal action or proceeding, whether civil or criminal,
including any governmental or regulatory proceedings or investigations, by
reason of the fact that the Executive is or was a director or officer of the
Company or its Affiliates, Executive shall be indemnified by the Company, and
the Company shall pay Executive’s related expenses including but not limited to
Executive’s reasonable legal fees and expenses when and as incurred, to the
fullest extent permitted by the laws of Louisiana and the Company’s operating
agreement and bylaws. During the Executive’s employment with the Company and its
Affiliates and after termination of employment for any reason, the Company shall
cover the Executive under the Company’s directors and officers insurance
applicable to other officers and directors.


24.Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto. This Agreement may be changed only by a written document signed
by the Executive and the Company.


25.Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.


26.Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive and procedural laws of Louisiana
without regard to rules governing conflicts of law.


27.Counterparts. This Agreement may be executed in any number of counterparts
(including facsimile counterparts), each of which shall be an original, but all
of which together shall constitute one instrument.





--------------------------------------------------------------------------------





<Signature Page Follows>











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
CLECO CORPORATE HOLDINGS LLC
 
 
 
 
/s/ Anthony Bunting
Name: Anthony Bunting
Date: 12/20/17
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
/s/ William G. Fontenot
Name: William G. Fontenot

                
                





--------------------------------------------------------------------------------





Exhibit A


General Release


CLECO CORPORATE HOLDINGS LLC
BASIC WAIVER, RELEASE AND COVENANTS AGREEMENT


Name of Executive:
William G. Fontenot                             

Date of Delivery:
________, 20__                                



THIS BASIC WAIVER, RELEASE AND COVENANTS AGREEMENT (the “Waiver”) is made and
delivered by the executive named above (“Executive”) in consideration and as a
condition of the receipt of certain payments set forth under the Employment
Agreement, as of January 1, 2018, by and between Cleco Corporate Holdings LLC,
together with its affiliates, Cleco Group LLC, and Cleco Power LLC
(collectively, the “Company”) and to which this Waiver is attached, the adequacy
of which consideration is hereby expressly acknowledged by Executive.


1.    WAIVER AND RELEASE:


1.1    Claims Released. Executive, on his own behalf and on behalf of
Executive’s heirs, successors and assigns, hereby releases and discharges the
Company and its Affiliates (as defined in the Employment Agreement), and their
respective past, present, or future parents, subsidiaries and affiliates, equity
owners, both direct and indirect, and their affiliates, regardless of the form
of entity in which maintained, shareholders, officers, directors, managers,
members, partners, owners, agents, trustees, administrators, insurers,
attorneys, employees, and employee benefit plans or funds and their fiduciaries,
including any predecessors, successors and/or assigns thereto (collectively, the
“Protected Parties”) from any and all claims, demands, causes of action and
liabilities of any kind (including attorneys’ fees and costs), whether based in
law or equity, whether contractual or based in common or statutory law,
including federal, state, and local laws, whether known or unknown, which
Executive had, may now have, or hereafter may have, against the Protected
Parties based upon facts occurring up to and including the date of the execution
of this Waiver, other than the claims retained as provided in Section 1.2
hereof. Without limiting the generality of the foregoing, Executive hereby
specifically releases and discharges the Protected Parties from:


a.     Any and all claims relating to Executive’s employment by the Company,
including the termination thereof, the terms and conditions of such employment,
employee benefits and compensation related to such employment, and/or any of the
events relating, directly or indirectly, to or surrounding Executive’s
termination, including but not limited to claims for discriminatory, wrongful or
retaliatory discharge, breach of contract, tort, defamation, slander, and
emotional distress; and


b.     Any and all claims of discrimination, harassment, whistle blowing or
retaliation in connection with Executive’s employment, and the termination
thereof, whether arising under federal, state or local law, including, without
limitation, all claims arising under Title VII of the Civil Rights Act of 1964,
as amended, the Americans with Disabilities Act, the





--------------------------------------------------------------------------------





Civil Rights Act of 1991, the Reconstruction Era Civil Rights Act of 1866, 42
USC §§ 1981-86, as amended, the Rehabilitation Act of 1973, the Equal Pay Act,
the Family and Medical Leave Act, the Employee Retirement Income Security Act of
1974, as amended, the Sarbanes-Oxley Act of 2002, and, to the extent applicable
to Executive, the Age Discrimination in Employment Act of 1967, as amended, and
the Older Workers’ Benefit Protection Act of 1990, as amended.


c.    To the fullest extent permitted by law, Executive agrees that he will not
now or at any time in the future pursue any charge, claim, or action of any
kind, nature and character whatsoever against any of the Protected Parties, or
cause or knowingly permit any such charge, claim or action to be pursued, in any
federal, state or municipal court, administrative agency, arbitral forum, or
other tribunal, arising out of any of the matters covered by this Section 1.1.
Executive further agrees that he will not pursue, join, participate, encourage,
or directly or indirectly assist in the pursuit of any legal claims against the
Protected Parties, whether the claims are brought on his own behalf or on behalf
of any other person or entity.  Nothing in this subsection shall prohibit
Executive from: (1) providing truthful testimony in response to a subpoena or
other compulsory legal process, and/or (2) filing a charge or complaint with a
government agency such as the Equal Employment Opportunity Commission, the
National Labor Relations Board or applicable state anti-discrimination agency. 


1.2    Claims Retained. Notwithstanding the generality of the foregoing Section
1.1, Executive does not waive or release any right or claim: (a) arising after
the date on which Executive executes this Waiver; (b) ordinary claims for
benefits accrued and vested or those benefits due following the date his
employment with the Company terminates under any benefit plan subject to the
Employee Retirement Income Security Act of 1974, as amended, or other benefit
plan or arrangement sponsored and maintained by the Protected Parties, or as
specifically set forth herein or in the Employment Agreement; (c) amounts
payable to him under the terms of the Company’s Executive Severance Plan (the
“Severance Plan”); (d) any claim for compensation due under applicable law that
cannot be waived as a matter of public policy; (e) any right to indemnification
that Executive may possess as a former director, manager, officer or employee of
any of the Protected Parties to the fullest extent provided under the
indemnification and insurance arrangements or governing documents of such
parties or applicable law; and (f) any other right or benefit required by law to
be provided that cannot be waived as a matter of public policy.


1.3    Charges. Nothing contained herein shall be deemed to prevent Executive
from filing a charge or complaint, including a challenge to the validity of
Section 1.1 of this Waiver, with the Equal Employment Opportunity Commission
(“EEOC”) or from participating in any investigation or proceeding conducted by
the EEOC; provided that Executive understands and agrees that he shall not be
entitled to participate in or receive any damages or other type or form of award
relating to any event that occurred prior to his execution of this Waiver as a
consequence thereof.


2.    GENERAL PROVISIONS:


    





--------------------------------------------------------------------------------





2.1    Entire Agreement. This Waiver constitutes the final and complete
understanding and agreement hereto with respect to the subject matter hereof,
and there are no other agreements, understandings, restrictions, representations
or warranties among Executive and the Company other than those set forth herein
or in the Employment Agreement which expressly still survive; provided that
Executive shall remain bound to any confidentiality provisions contained in any
handbook, policy or separate agreement with the Company or its Affiliates, and
Executive shall further be bound by the terms of any additional agreement
entered into as a condition of payment under the Severance Plan.


2.3    Amendment. This Waiver may be amended or modified at any time in any or
all respects, but only by an instrument in writing executed by Executive and the
Company.


2.4    Choice of Law. The validity of this Waiver and the Retention Bonus
Agreement, the construction of its terms, and the determination of the rights
and obligations of Executive hereunder shall be governed by and construed in
accordance with the internal laws of the State of Louisiana applicable to
contracts made to be performed wholly within such state, without regard to the
choice of law provisions thereof.


2.5    Notices. All notices and other communications under this Waiver must be
in writing and will be deemed to have been duly given when (a) delivered by
hand, (b) sent by a nationally recognized overnight delivery service (receipt
requested), or (c) when received by the addressee, if sent first class mail,
postage prepaid, in each case as follows:


If to Executive:        Addressed to Executive
Most Recent Address on File with the Companies


If to the Companies:    Cleco Corporate Holdings LLC
2030 Donahue Ferry Road
Pineville, LA 71360
Attention: General Counsel
    
or to such other address as Executive or the Company, as the case may be, may
designate by notice to the other.


2.6    Successors and Assigns. The Waiver will inure to the benefit of, and be
binding upon the Company, its successors and assigns, including, without
limitation, any person, partnership, company, corporation or other entity that
may acquire substantially all of the Company’s assets or businesses or with or
into which the Company may be liquidated, consolidated, merged or otherwise
combined. The Waiver will be binding upon Executive, his heirs, estate, legatees
and legal representatives.


2.7    Waiver. The failure of the Company to insist in any one or more instances
upon performance of any terms or conditions of this Waiver will not be construed
as a waiver of future performance of any such term, covenant, or condition and
the obligations of either party with respect to such term, covenant or condition
will continue in full force and effect.


    





--------------------------------------------------------------------------------





2.8    Restrictive Covenants. Executive acknowledges and agrees that nothing in
this Waiver affects or alters Executive’s obligations under Sections 14 and 15
of the Employment Agreement, and Executive acknowledges that the provisions of
those Sections remain in effect.


2.9    Executive’s Acknowledgements. Executive understands that Section 1 of
this Waiver constitutes a general waiver and release in favor of the Company and
Protected Parties, as more fully set forth therein. In connection with such
waiver and release Executive acknowledges and agrees:


a.    That he has been advised to consult an attorney before signing this Waiver
and that Executive has done so or has determined that such consultation is not
necessary.


b.    That the Waiver was furnished to him on or before the date specified above
(the “Delivery Date”) and that he has had no fewer than 21 calendar days after
the Delivery Date to consider whether to sign the Waiver, without alteration,
and return it to the Company by first class mail or by hand delivery in
accordance with Section 2.5 hereof, and that if he executes and delivers the
Waiver before the expiration of the 21-day period, Executive will be deemed to
have waived the balance of the period.


c.    That he has been given an opportunity to review the Waiver, including the
waiver and release included in Section 1 hereto, that he fully understands its
provisions, and that he has voluntarily entered into the Waiver.


e.    That Executive may revoke this Waiver by providing written notice to the
Company by hand delivery or by U.S. mail, postage prepaid, in accordance with
Section 2.5 hereof, during the seven-day period following its execution;
thereafter, the Waiver shall be irrevocable. Executive acknowledges that if he
revokes the Waiver, the Company shall have no obligation to provide the
consideration described in the Severance Plan.


f.    By signing below, Executive represents that he has returned all the
Company’s property and data of any type whatsoever that was in his possession or
control, whether in hardcopy or electronic form.


g.    That in any proceeding, either at law or in equity, among the parties
hereto, Executive shall not raise as a defense (i) that the period of time or
geographical area in which the Executive is prohibited from competition or
solicitation is unfair, unnecessary or unreasonable, (ii) that the existence of
any claim or cause of action of the Executive against the Company, whether or
not predicated on the terms of the Employment Agreement and Waiver, shall not
constitute a defense to the enforcement of the Executive’s obligations under the
Employment Agreement and Waiver, and (iii) that Company may from time to time
unilaterally amend the restrictive covenants in Section 14 of the Employment
Agreement to include additional Parishes or Counties into which Company’s
Business has expanded.











--------------------------------------------------------------------------------





THIS BASIC WAIVER, RELEASE AND COVENANTS AGREEMENT has been executed on this
____ day of ______________________, 20__.


EXECUTIVE:
 
 
WITNESS:
 
 
 
 
 
 
 
 
 
William G. Fontenot
 
Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
Print Name
 









[ADD SIGNATURE BLOCKS FOR COMPANY]







